Exhibit 10.7

LOGO [g850483dsp_033.jpg]

 

THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT UC Agreement Control
No. 2006-04-0085

This Third Amendment to Exclusive License Agreement (“Thir d Amendment”), dated
as of June 12, 2006, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), Medivation, Inc., a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc,
a Delaware corporation and subsidiary of Medivation (“MPT”) (Medivation and MPT
together “Licensee”).

BACKGROUND

A. The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”), as
amended on November 4, 2005 and May 8, 2006,

B The Regents and MPT are parties to a Nonexclusive Bailment and License
Agreement dated October 27, 2005 (the “Nonexclusive Bailment”) that grants to
MPT limited rights in a certain Field of Use to patent rights generally
characterized as “Methods and Materials for Assessing Prostate Cancer
Therapies’’ (UCLA Case No. 2003-279), which was made in the cour se of research
at the Univer sity of California, L os Angeles by Charles L Sawyers, Charlie D,
Chen and Derek S Welsbie, employees of The Regents, MPT now wishes to obtain
broader nonexclusive rights to these patent rights in the United States and
exclusive rights to these patent rights in certain countries and regions outside
the United States in a different field of use. The Regents is willing to grant
such rights, This Third Amendment is not intended to change the scope of rights
gr anted under the Nonexclusive Bailment ,

C Medivation as the par ent corpor ation of MPT will benefit dir ectly from the
agr eements made herein

D The parties mutually intend to enter into this Third Amendment to amend the
terms of the

Exclusive License Agreement, as specified below

THEREFORE, the parties hereby agree as follows:

1

 

Paragr aph 1,1 (“Regents’ Patent Rights”) is deleted and r eplaced with the
following, which is

amended to include “UC Case No. 2003-279-2” in the parenthetical at the end of
the paragraph:

1

 

1 “Regents’ Patent Rights” means The Regents’ inter est in the claims of the
United States patents and patent applications, corresponding foreign patents and
patent applications (requested under Paragraph 7 3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that ar e entirely supported in the specification and entitled to the priority
date of the par ent application) based on the patent applications listed in
Appendix A (UC Case Nos 2003-279-2, 2004- 129, 2005-438, 2006-260 and 2006-537)



--------------------------------------------------------------------------------

LOGO [g850483dsp_034.jpg]

 

•

 

Paragraph 2 1 is deleted and replaced with the following, which is amended to
giant nonexclusive lights in the United States and exclusive rights outside the
United States to the patent rights covered by UC Case No 2003-279-2:

2.1 Subject to the limitations set foith in this Agreement, including the
licenses granted to the United States Government and those reserved by HHMI set
forth in the recitals and in Paragraph 2,2 and the rights reserved by The
Regents in Paragraph 2 ,3, The Regents hereby grants to MPT an exclusive license
(the “License”) under Regents’ Patent Rights, in jurisdictions where Regents’
Patent Rights exist, to make, have made, use, sell, offer for sale and import
Licensed Products and to practice Licensed Methods in the field of Use to the
extent permitted by law; provided, however, that as to UC Case No, 2003-279-2
only, the License shall be exclusive only in Australia, Canada, the European
Union, Japan and New Zealand, and shall be non-exclusive in the United States

•

 

Appendix A (Regents’ Patent Rights) is deleted and r eplaced with the Appendix A
attached

to this Third Amendment, which is amended to include the patent applications to
be filed

under UC Case No 2003-279-2 in Australia, Canada, the European Union, Japan, New

Zealand and the United States

•

 

In consideration for the addition of the patent rights of UC Case No 2003-279-2
to the

Exclusive License Agreement, Licensee will pay to The Regents a fee of two
thousand five hundred dollars ($2,500) within thirty (30) days of the Effective
Date of this Third

Amendment In addition, Licensee will pay a one-time milestone fee of twenty-five

thousand dollars ($25,000) upon issuance of the first patent under UC Case No
2003-279-2 in Australia, Canada, the European Union, Japan or New Zealand that
would cover a Licensed Product.

•

 

Article 7 (Patent Filing, Prosecution and Maintenance) is amended to include a
new Paragraph 7,7:

7

 

7 Notwithstanding the foregoing provisions in this Article 7, Licensee is not
obligated to reimburse costs incur red prior to and during the term of this
Agreement in the pr epar ation, filing, pr osecution and maintenance of patent
applications and patents pertaining to the United States patent rights of UC
Case No 2003-279-2 within Regents’ Patent Rights Further, The Regents has no
obligation to prosecute or maintain the United States patent rights of UC Case
No 2003-279-2 within Regents’ Patent Rights . If The Regents elects to abandon
the United States patent rights of UC Case No 2003-279-2 within Regents’ Patent
Rights, then the consideration due to The Regents under this Agreement shall
remain the same.



--------------------------------------------------------------------------------

LOGO [g850483dsp_035.jpg]

 

6

 

Except for the amendments specifically referenced above, all other terms of the
Exclusive License Agreement shall remain unchanged and in full force and effect

AU/V

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

/s/ Patrick Machado

/s/ Patrick Machado

/s/ Claire T. Wake, PH.D.



--------------------------------------------------------------------------------

LOGO [g850483dsp_036.jpg]

 

APPENDIX A (Third Amendment)

REGENTS1 PATENT RIGHTS

UC Case No. 2003-279-2

Australian Patent Application No., [TBD] to be filed Canadian Patent Application
No [TBD] to be filed European Patent Application No [TBD] to be filed Japanese
Patent Application No. [TBD] to be filed New Zealand Patent Application No,,
[TBD] to be filed United States Patent Application No, [TBD] to be filed

All of the above based on PCT Patent Application No. US04/42221 “Method and
Materials for Assessing Prostate Cancer Therapies,” filed December 16, 2004 and
assigned to The Regents, The inventors are Charles L, Sawyers, an employee of
the Howard Hughes Medical Institute (“HHMI”) and a member of the faculty of The
Regents, and Charlie D Chen and Derek S Welsbie, employees of The Regents

UC Case No. 2004-129

PCT Patent Application No. US05/05529 “Methods and Materials for Assessing
Prostate Cancer Therapies and Compounds,” filed February 23, 2005, based on US
Provisional Patent Application No. 60/547,101 filed February 24, 2004 and
assigned to The Regents,, The inventors are Michael E Jung, Samedy Ouk, Char lie
D, Chen and Der ek Welsbie, employees of The Regents, and Char les L, Sawyers,
an employee of the Howard Hughes Medical Institute (“HHMI”) and a member of the
faculty of The Regents,,

UC Case No. 2005-438

US Provisional Patent Application No. 60/680,8.35 “Novel Androgen Receptor
Inhibitors with Minimal Agonistic Activities” filed May 13, 2005 and assigned to
The Regents, The inventors are Michael E. Jung, Samedy Ouk, Charlie D Chen and
Derek Welsbie, employees of The Regents, and Charles L Sawyers, an employee of
the Howard Hughes Medical Institute (“HHMI”) and a member of the faculty of The
Regents This application, together with the patent application pertaining to UC
Case No 2004-129, cover the compounds identified as RD1 through RD138,
inclusive, on Exhibit A attached to the First Amendment.

PCT Patent Application No. PCT/US06/11417 (also includes UC Case Nos. 2006-260 &
2006- 537) titled “Diarylthiohydantoin Compounds” was filed March 29, 2006 and
assigned to The Regents The inventors are Michael E Jung, Samedy Ouk, Charlie D.
Chen, Derek Welsbie and Dongwon Yoo, employees of The Regents, and Charles L
Sawyers, an employee of Howard

Hughes Medical Institute (“HHMI”) and a member of’ the faculty of the University
of California, Los Angeles, and John Wongvipat and Chris Tran, employees of
HHMI.



--------------------------------------------------------------------------------

LOGO [g850483dsp_037.jpg]

 

UC Case No. 2006-260

US Provisional Patent Application No. 60/750,351 filed December 15, 2005 and US
Provisional Patent Application No. 60/756,552 filed January 6, 2006, both titled
“Selected

Diarylthiohydantoin Compounds” filed January 6, 2006 (both were subsequently
rolled into PCT Patent Application No. PCT/US06/11417), and both assigned to The
Regents The inventors are Michael E Jung, Samedy Ouk and Charlie D Chen,
employees of The Regents, and Charles L Sawyers, an employee of the Howard
Hughes Medical Institute (“HHMI”) and a member of the faculty of The Regents,
and John Wongvipat and Chris Tran, employees of HHMI

UC Case No. 2006-537

US Provisional Patent Application No. 60/786,837 “Diarylthiohydantoin Compounds”
filed March 29, 2006 and assigned to The Regents, (This invention was also filed
as part of PCT Patent Application No PCT/US06/11417, listed under UC Case No
2005-438 above), The inventors are Michael E„ Jung and Dongwon Yoo, employees of
The Regents, and Charles L Sawyers, an employee of Howard Hughes Medical
Institute (“HHMI”) and a member of the faculty of the University of California,
Los Angeles, and Chris Tr an, an employee of HHMI